Citation Nr: 1455933	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-19 428	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for pulmonary fibrosis, to include as due to exposure to herbicides and/or asbestos.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicides.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse
ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to October 1973, to include two tours of duty in Vietnam (from December 1966 to December 1967, and from December 1970 to June 1971).  His service personnel records reflect that he was approved to receive the Combat Action Ribbon, among other awards and decorations.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  The RO, in pertinent part, denied service connection for a skin rash and pulmonary fibrosis, to include as due to exposure to herbicides.  In July 2012, the Veteran's case was transferred to the jurisdiction of the RO in Louisville, Kentucky.  

In a substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals) dated in June 2012, the Veteran and his former representative (an attorney) also raised a theory of entitlement to service connection for pulmonary fibrosis as due to in-service exposure to asbestos.  As such, his claim for entitlement to service connection for that disability has been characterized as set forth on the title page.

In the June 2012 substantive appeal, the Veteran and his former representative also advanced assertions that could reasonably be construed as a Notice of Disagreement with respect to a March 2012 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.  38 C.F.R. § 20.201.  Thus far, the Veteran has not been furnished a Statement of the Case with respect to that issue.  See, e.g., 38 C.F.R. § 19.29.  This matter is discussed in further detail, below.

In October 2014, the Veteran and his spouse testified at a Board video-teleconference hearing before the undersigned.  A transcript of that hearing has been prepared and associated with the claims file.  Following the hearing, the Veteran submitted additional medical evidence directly to the Board, along with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).

This appeal is being processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

For the reasons set forth below, the appeal is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for pulmonary fibrosis, to include as due to exposure to herbicides and/or asbestos; a skin disorder, to include as due to exposure to herbicides; and an acquired psychiatric disorder, to include PTSD.  Before the Board can adjudicate these claims, however, additional development is required.  The Board will discuss each of its reasons for remand in turn.

I.  Treatment Records 

The Veteran has reported receiving relevant treatment from the VA Medical Center (VAMC) in Boise, Idaho, beginning in 2008.  The record also reflects that he has received relevant private care-to include pulmonary rehabilitation at The Medical Center in Bowling Green, Kentucky, from approximately May 2012 to August 2012, and at Corpcare, also in Bowling Green, in or around July 2012-and that he is currently in receipt of disability benefits from the Social Security Administration (SSA) (presumably due, at least in part, to his severe pulmonary fibrosis).

Presently, there are no treatment reports of record from the VAMC in Boise dated prior to February 11, 2011.  Neither are there any records of the Veteran's 2012 treatment at The Medical Center or Corpcare.  In addition, it does not appear that any attempt has been made to obtain a copy of the medical records underlying his award of Social Security Administration (SSA) disability benefits.  Because records from these sources could contain information pertinent to the issues on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

II.  VA Examinations 

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

A.  Pulmonary Fibrosis 

With regard to the claim of entitlement to service connection for pulmonary fibrosis, the Veteran has alleged, among other things, that he was exposed to asbestos while traveling to Vietnam aboard the USNS General LeRoy Eltinge for approximately one month, in December 1966.  See, e.g., Board Hearing Tr. at 13-14.  He says that pipes in his berthing area were partially exposed, with insulation missing or exposed, and that he saw particles floating in the air the entire trip.  Id.  He has also alleged exposure to asbestos from brake pads and clutch plates while assisting in minor motor vehicle repairs in his military occupational specialty of motor vehicle operator.

When considering a claim for service connection for asbestos-related disease, VA must determine whether or not service records demonstrate that the Veteran was exposed to asbestos during service, and must ensure that development is accomplished to determine whether or not the veteran was exposed to asbestos either before or after service.  Veterans Benefits Administration Adjudication Procedure Manual M21-1MR (VA Manual M21-1MR), Part IV, Subpart ii, Chapter 2, Section C, para. 9.  A determination must then be made as to whether or not a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors.  Id.; see also VAOPGCPREC 4-2000, 65 Fed. Reg. 33,422 (May 23, 2000).

In general, VA recognizes that asbestos was used extensively in military ship construction during World War II and that exposure can occur in occupations involving the servicing of friction products, such as clutch facings and brake linings.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.  VA also recognizes that exposure to asbestos can produce pulmonary fibrosis; that the latent period for asbestos-related disease ranges from 10 to 45 years or more; and that disease-causing exposure to asbestos may be brief and/or indirect.  Id.

In the present case, the Veteran's allegations of in-service exposure to asbestos appear plausible, inasmuch as his service records clearly show that he traveled aboard the USNS General LeRoy Eltinge, a World War II-era vessel, during service, and that he worked in the military occupational specialty of motor vehicle operator for at least a portion of his period(s) of active duty.  See Veteran's Sea and Air Travel-Embarkation Slips and Record of Service.  The medical evidence reflects that he was diagnosed with pulmonary fibrosis sometime around 2008 or 2009, approximately 35 years after his discharge from service, and, as noted above, VA recognizes that exposure to asbestos can cause pulmonary fibrosis.  Notably, however, the record also contains evidence that the Veteran smoked up to five packs of cigarettes per day for a period of approximately 15 to 20 years, quitting around 1980, and that he worked in the construction and contracting industry after his separation from service.  See, e.g., VA treatment records dated February 2011 and March 2011.

Thus far, no medical opinion has been obtained as to the possible relationship between asbestos exposure in service and the Veteran's pulmonary fibrosis, taking into consideration factors such as latency, smoking, and possible post-service exposure.  This needs to be accomplished.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

B.  Skin Disorder

With regard to the claim of entitlement to service connection for a skin disorder, the evidence reflects that the Veteran was treated for tinea pedis (athlete's foot) on three occasions during service.  On another occasion, he was treated for heat rash of the groin.  The Veteran alleges, in essence, the he has had recurrent skin difficulties ever since, with more recent difficulties involving areas in the vicinity of the crease of his buttocks, and his groin, legs, and feet.

The post-service medical evidence contains very limited information with respect to skin difficulties.  However, the evidence does reflect that the Veteran has been treated for dry feet (tinea versus xerotic skin, in 2006 and 2007) and a condition affecting the crease of his buttocks (in 2011); that he has reported a history of recurrent "sores" affecting his feet and genital area; and that his "VA problem list" includes a reference to scar conditions and fibrosis of the skin.

Thus far, no medical opinion has been obtained as to the relationship, if any, between the skin conditions of which the Veteran presently complains and those for which he was treated in service.  This needs to be accomplished as well.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, supra.

III. Issuance of a Statement of the Case 

Finally, as discussed above, in June 2012, the Veteran filed a timely Notice of Disagreement with respect to the AOJ's March 2012 denial of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Introduction, supra.  To date, however, no Statement of the Case has been issued in response to the Veteran's June 2012 Notice of Disagreement.  In such cases, the Board is required to remand the claim for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.9(c).  

Accordingly, the case is REMANDED for the following action:

1.  Unless the claim is resolved by granting the benefits sought, or the June 2012 Notice of Disagreement is withdrawn, furnish a Statement of the Case to the Veteran and his representative, in accordance with 38 C.F.R. § 19.29, concerning the matter of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The issue should be certified to the Board for appellate review if, and only if, the Veteran perfects his appeal of this issue by filing a timely substantive appeal.

2.  Ask the Veteran to provide releases for relevant records of treatment from The Medical Center in Bowling Green, Kentucky (from approximately May 2012 to August 2012), and at Corpcare, also in Bowling Green (in or around July 2012), and to identify and provide appropriate releases for any other care providers who may possess new or additional evidence pertinent to the issues developed for appeal.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

3.  Ask SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA disability benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  Following the procedures set forth in 38 C.F.R. § 3.159, obtain copies of records pertaining to any relevant treatment the Veteran received at the: 

(a) VAMC in Boise, Idaho, dated from January 1, 2008, and February 11, 2011, and 

(b) VAMC in Nashville, Tennessee, dated since September 10, 2014. 

The evidence obtained, if any, should be associated with the claims file.

5.  After the development requested in items (1) through (4) has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his lungs.  After examining the Veteran, reviewing the claims file (i.e., both the Virtual VA and VBMS eFolders), and conducting any studies and/or tests deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's pulmonary fibrosis can in any way be related to service, to include in-service exposure to asbestos and/or herbicides.

In offering the requested opinion, the examiner should presume that the Veteran was exposed to both herbicides and asbestos during service.  With regard to asbestos, the examiner should take into consideration factors such as latency, smoking, and possible post-service exposure.  The examiner should also consider that the Veteran traveled aboard the USNS General LeRoy Eltinge, a World War II-era vessel, for approximately one month during service, in December 1966, and that he worked in the military occupational specialty of motor vehicle operator for at least a portion of his period(s) of active duty.  Finally, the examiner should consider that VA recognizes that (1) asbestos was used extensively in military ship construction during World War II; (2) exposure to asbestos can occur in occupations involving the servicing of friction products, such as clutch facings and brake linings; (3) exposure to asbestos can produce pulmonary fibrosis; (4) the latent period for asbestos-related disease ranges from 10 to 45 years or more; and (5) disease-causing exposure to asbestos may be brief and/or indirect.  See VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  After the development requested in items (1) through (4) has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his skin.  After examining the Veteran, reviewing the claims file (i.e., both the Virtual VA and VBMS eFolders), and conducting any studies and/or tests deemed necessary, the examiner should provide an opinion as to whether (a) the Veteran has, or has had at any time since April 2011 (when his claim for service connection was filed), one or more chronic or recurrent skin disorders, to include any disorders affecting his buttocks, genitals, legs, feet, and/or appendectomy scar, and, if so, (b) it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any such disorder can in any way be related to service, to include in-service exposure to herbicides.

In offering the requested opinion, the examiner should presume that the Veteran was exposed to herbicides during service.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

7.  Thereafter, and after undertaking any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims of entitlement to service connection for pulmonary fibrosis and a skin disorder should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, in whole or in part, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

